Taylor, J.
The appellees as complainants below filed their bill in equity in the Circuit Court of Hillsborough county against the appellant as defendant below to foreclose a builder’s lien for the erection of an artificial stone building in the city of West Tampa claiming in said bill a balance unpaid of $1,010. The defendant answered the bill admitting all of its allegations except that it denied that the complainants had constructed his building according to the contract between them or in a *384workmanlike manner, and denied that any sum was due the complainants thereon by reason of the defective work bestowed on said building, and alleged that by reason of the poor and defective workmanship by the complainants on said building' and the inadequate foundations placed thereunder .by them, and the poor and defective material used in its construction that said building was practically worthless, and that defendant had been damaged thereby to a larger amount than any balance due by him on his contract for its erection. The cause was referred to a master to take and report the testimony, who took and reported a large amount of evidence, and upon the final hearing on bill, answer and the evidence reported the chancellor rendered a final decree in favor of the complainants for the sum of $982.35 -with interest thereon from the filing of the bill besides the sum of $88.50 for complainants’ attorney fees, and the further sum of $169.48 for costs. For review of this decree and a subsequent order denying a petition for rehearing the defendant below has brought the case here by appeal.
No questions of law are presented, and the propriety of the decree appealed from is dependent entirely upon the facts in proof. There is a large volume of evidence submitted in the cause, and there is much conflict therein, but as no useful purpose can be subserved by the statement of even a synopsis thereof, it is sufficient for us to say that we have carefuly considered all of it pro and con, and have come to the conclusion that the chancellor below in the decree appealed from has done substantial justice and equity between the parties, and the said decree is, therefore, hereby affirmed at the cost of the appellant. For the same reasons there was no error in the denial of the petition for rehearing.
Hocker and Parkhill, JJ., concur;
*385Whitfield, C. J., and Shackleford and Cockrell, JJ., concur in the opinion.